Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 1/24/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome the 112 rejections set forth in the Non-Final action mailed 10/22/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “an instruction.” The limitation refers to a singular instruction however it is unclear what is referred to as multiple instructions are referred to in the claims. A suggested modification would change “an instruction” to “a first instruction.”
Claims 8, 10, and 20, recited the limitation “an another instruction.” It is unclear if this instruction is different than “an instruction” previously recited. A suggested modification would be to change the “another instruction” to “second instruction.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims are 1, 3, 6, 7, 10, 11, 12, 14, and 15 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yun (US 11,006,486 or US 10,455,647).
Regarding claim 1, Yun teaches An induction heating device, comprising: a first working coil corresponding to a first heating area (Fig. 2 L4 and M3 or L3 and M2 Col. 7  lines 19-24); a second working coil corresponding to a second heating area (Fig. 2 L4 fourth heating coil and M3 indicator or L3 third heating coil and M2 indicator Col. 7  lines 19-24); a plurality of third working coils corresponding to a third heating area (Fig. 2 L1 first heating coil and L2 second heating coil, M1 indicator Col. 7  lines 19-24), the third working coils including an inner coil and an outer coil that are concentric to share a central point (Col. 7  lines 19-24 The first heating coil L1 and the second heating coil L2 may be concentric); a first power circuitry to selectively supply power to drive at least one of the first working coil or the inner coil (Col. 3 lines 11-15 first power supply unit and power supplied by the second power supply to the first heating coil); a second power circuitry to selectively supply power to drive at least one of the second working coil or the outer coil (Col. 3 lines 11-15 first power supply unit and power supplied by the second power supply to second heating coil); and a controller to manage power supplied by the first power circuitry and the second power circuitry (Control unit 100), wherein, when an instruction inputted by a user through an interface unit (user interface 120) is received to concurrently activate the third heating area and at least one of the first heating area or the second heating area (Col. 12 lines 7-15 user selects the burner to be controlled, high power burner selection and first or second burner selection), the controller: manages at least one of the first power circuitry to supply power to the first working coil or the second power circuitry to supply power to the second coil (Col 2 lines 14-18 second AC power supply unit provides power to second heating coil) and manages the first power circuitry to supply power to the inner coil and the second power circuitry to not supply power to the outer coil (Col. 9 lines 25-35 cutting off power supply to coils not in use, Fig. 11 providing power to third coil and remaining power to the second coil, allows for remaining power to be 0A).
Regarding claim 3, Yun discloses the induction heating device of claim 1, wherein a distance between a central point of the first working coil and a central point of the second working coil is shorter than either of a distance between the central point of the first working coil and the central point of the inner coil and a distance between the central point of the second working coil and the central point of the inner coil (Fig. 2 distance between center of L3 and L4 appear shorter than the distance between the center of L1 and either L3 or L4).
Regarding 6, Yun discloses the induction heating device of claim 1, wherein the controller is further configured to manage the second power circuitry to not supply power to the outer coil (Col. 9 lines 28-33 cutoff power to burners not requiring operation), based on determining that a requested total output on the third heating area is less than or equal to a maximum output of the inner coil (Col. 14 lines 39-48 setting power of heating coils based on power to be consumed by the first heating coil).
Regarding claim 7, Yun discloses the induction heating device of claim 1, wherein the controller further manages the second power circuitry to supply power to the outer coil while the at least one of the first heating area or the second heating area are active based on determining that a requested total output on the third heating area is greater than a maximum output power of the inner coil (Col. 14 lines 39-48 setting power of heating coils based on power to be consumed by the first heating coil).
Regarding claim 10, Yun discloses the induction heating device of claim 1, further comprising: a fourth working coil corresponding to a fourth heating area (Col. 18 lines 13-15 a third low power burner LB3 having a fifth heating coil L5, and a fourth low power burner LB4 having a sixth heating coil L6.); and a third power circuitry to selectively supply power to drive the fourth working coil (Fig 13. fifth rectifying unit (265)and fifth coil driving circuit (315) or sixth rectifying unit (266) and sixth coil driving circuit (316), connected to the second ac power supply unit), wherein, when another instruction is received to concurrently activate the third heating area and the fourth heating area, the controller further: manages the third power circuitry to supply power to the fourth coil to activate the fourth heating area (Col. 18 lines 10-17 fifth heating coil turning on the fifth coil driving circuit), and manages the first power circuitry to supply power to the inner coil and the second power circuitry to not supply power to the outer coil to activate the third heating area (Col. 9 lines 25-35 cutting off power supply to coils not in use, Fig. 11 providing power to third coil and remaining power to the second coil, allows for remaining power to be 0A)..
Regarding claim 11, Yun discloses the induction heating device of claim 1, wherein the first power circuitry includes: a first pair of switches and a first pair of capacitors coupled to the first working coil (fourth coil driving unit 314 Col. 16 lines 40 -50 coil driving circuit having a pair of switches Q1 and Q2 in series, and a pair of capacitors C1 and C2 in series, where switches and capacitors in parallel to each other); and a second pair of switches and a second pair of capacitors coupled to the inner coil (first coil driving unit 311 Col. 16 lines 40 -50 coil driving circuit having a pair of switches Q1 and Q2 in series, and a pair of capacitors C1 and C2 in series, where switches and capacitors in parallel to each other), and wherein the second power circuitry includes: a third pair of switches and a third pair of capacitors coupled to the second working coil (third coil driving unit 313 Col. 16 lines 40 -50 coil driving circuit having a pair of switches Q1 and Q2 in series, and a pair of capacitors C1 and C2 in series, where switches and capacitors in parallel to each other); and a fourth pair of switches and a fourth pair of capacitors coupled to the outer coil (second coil driving unit 312 Col. 16 lines 40 -50 coil driving circuit having a pair of switches Q1 and Q2 in series, and a pair of capacitors C1 and C2 in series, where switches and capacitors in parallel to each other).
Regarding claim 12, Yun discloses the induction heating device of claim 11, wherein each of the first power circuitry and the second power circuitry further includes: a rectifying circuit (FIG. 12, the rectifying unit 260, rectifying circuit 261 and 262), and a smoothing circuit (Col. 8 line 41-43 each rectifying unit provided with a smoothing circuit SC).
Regarding claim 14, Yun discloses the induction heating device of claim 11, wherein: the first pair of switches are provided in series with each other, the first pair of capacitors are provided in series with each other and in parallel with the first pair of switches (fourth coil driving unit 314 Col. 16 lines 40 -50 coil driving circuit having a pair of switches Q1 and Q2 in series, and a pair of capacitors C1 and C2 in series, where switches and capacitors in parallel to each other), the second pair of switches are provided in series with each other, the second pair of capacitors are provided in series with each other and in parallel with the second pair of switches (first coil driving unit 311 Col. 16 lines 40 -50 coil driving circuit having a pair of switches Q1 and Q2 in series, and a pair of capacitors C1 and C2 in series, where switches and capacitors in parallel to each other), the third pair of switches are provided in series with each other, the third pair of capacitors are provided in series with each other and in parallel with the third pair of switches (third coil driving unit 313 Col. 16 lines 40 -50 coil driving circuit having a pair of switches Q1 and Q2 in series, and a pair of capacitors C1 and C2 in series, where switches and capacitors in parallel to each other) the fourth pair of switches are provided in series with each other, 34DOCKET NO.: DAE-0112 the fourth pair of capacitors are provided in series with each other and in parallel with the fourth pair of switches (second coil driving unit 312 Col. 16 lines 40 -50 coil driving circuit having a pair of switches Q1 and Q2 in series, and a pair of capacitors C1 and C2 in series, where switches and capacitors in parallel to each other).
Regarding claim 15, Yun discloses the induction heating device of claim 11, wherein the controller, when managing power supplied by the first power circuitry and the second power circuitry, is further to provide respective switching signals to selectively activate or deactivate the switches of the first power circuitry and the second power circuitry (Col. 9 Lines 9-12 control unit 100 controls power supplied by power supply to be transmitted to internal components).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 11,006,486 or US 10,455,647) in view of Takeshi (EP 2914059).
Regarding claim 2, Yun teaches the induction heating device of claim 1, but Yun is silent on wherein a distance between a central point of the first working coil and the central point of the inner coil, and a 30DOCKET NO.: DAE-0112 distance between a central point of the second working coil and the central point of the inner coil are the same.
However Takeshi teaches wherein a distance between a central point of the first working coil and the central point of the inner coil, and a 30DOCKET NO.: DAE-0112distance between a central point of the second working coil and the central point of the inner coil are the same (Col 2 lines 20-25 formation includes concentric coils and arranging coils in a matrix, the coils would be equidistant from center points of each formation of the coils).
Yun and Takeshi are considered to be analogous to the claimed invention because they are in the same field of induction cooking devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun to incorporate the teachings of Takeshi to have the coils placed equidistant to each other in order to efficiently heat loads of various shapes (Takeshi Col 2 lines 15-19).
Regarding claim 4, Yun teaches the induction heating device of claim 1, and Yun teaches wherein, when the at least one of the first heating area or the second heating area is to be deactivated while the third heating area remains active (Col. 12 lines 7-15 user selects the burner to be controlled, high power burner selection and not the first or second burner selection), the controller: manages the at least one of the first power circuitry to stop supplying power to the first working coil or the second power circuitry to stop supplying power to the second coil (Col. 9 lines 28-33 cutoff power to burners not requiring operation), but is silent on manages the second power circuitry to supply power to the outer coil.
However Takeshi teaches manages the second power circuitry to supply power to the outer coil (Col 5 lines 3-4, 6-11 supply power to second heating coil, the outer coil).
Yun and Takeshi are considered to be analogous to the claimed invention because they are in the same field of induction cooking devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun to incorporate the teachings of Takeshi to include supplying power only to the inner coil, so the induction heating device is able to supply power independently or simultaneously without interference sounds from the heating coils (Takeshi Col 18 lines 46-53).
Regarding claim 5, Yun and Takeshi teach the induction heating device of claim 4, and Yun teaches wherein the controller manages the first power circuitry to supply power to the inner coil when the third heating area is active while the first and second heating areas are inactive (Col. 3 lines 11-15 first power supply unit and power supplied by the second power supply to the first heating coil); but is silent on second power circuitry supplies power to the outer coil.
However Takeshi teaches second power circuitry supplies power to the outer coil (Col 5 lines 3-4, 6-11 supply power to second heating coil, the outer coil).
Yun and Takeshi are considered to be analogous to the claimed invention because they are in the same field of induction cooking devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun to incorporate the teachings of Takeshi to include supplying power only to the inner coil, so the induction heating device is able to supply power independently or simultaneously without interference sounds from the heating coils (Takeshi Col 18 lines 46-53).
Regarding claim 16, Yun teaches an induction heating device, comprising: a first working coil corresponding to a first heating area (Fig. 2 L4 and M3 or L3 and M2 Col. 7  lines 19-24); a second working coil corresponding to a second heating area (Fig. 2 L4 fourth heating coil and M3 indicator or L3 third heating coil and M2 indicator Col. 7  lines 19-24); a plurality of third working coils corresponding to a third heating area (Fig. 2 L1 first heating coil and L2 second heating coil, M1 indicator Col. 7  lines 19-24), the third working coils including an inner coil and an outer coil that are concentric to share a central point (Col. 7  lines 19-24 The first heating coil L1 and the second heating coil L2 may be concentric); a first power circuitry to selectively supply power to drive at least one of the first working coil or the inner coil (Col. 3 lines 11-15 at least one of power supplied by the first power supply unit and power supplied by the second power supply unit is provided to the first heating coil); a second power circuitry to selectively supply power to drive at least one of the second working coil or the outer coil (Col. 3 lines 11-15 and the other one is provided to at least one of the second heating coil, the third heating coil, and the fourth heating coil); and a controller to manage power supplied by the first power circuitry and the second power circuitry (control unit 100), wherein, when an instruction inputted by a user through an interface unit (user interface 120) is received to activate the third heating area, the controller:  35DOCKET NO.: DAE-0112manages the first power circuitry when at least one of the first heating area or the second heating area is active (Col. 12 lines 7-15 user selects the burner to be controlled, high power burner selection and first or second burner selection), manages the first power to supply power to the inner coil and the second power circuitry to not supply power to the outer coil (Col. 9 lines 25-35 cutting off power supply to coils not in use, Fig. 11 providing power to third coil and remaining power to the second coil, allows for remaining power to be 0A) but is silent on manages the first power circuitry to supply power to the inner coil when the first heating area and the second heating area are inactive.
However Takeshi teaches the controller manages the first power circuitry to supply power to the inner coil when the first heating area and the second heating area are inactive (Col 5 lines 3-4, 12-14 supply power to the first heating coil, the inner coil).
Yun and Takeshi are considered to be analogous to the claimed invention because they are in the same field of induction cooking devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun to incorporate the teachings of Takeshi to include supplying power only to the inner coil, so the induction heating device is able to supply power independently or simultaneously without interference sounds from the heating coils (Takeshi Col 18 lines 46-53).
Regarding claim 17, Yun and Takeshi teach the induction heating device of claim 16, and Yun teaches wherein the controller is further configured to manage the second power circuitry to not supply power to the outer coil (Col. 9 lines 28-33 cutoff power to burners not requiring operation), based on determining that a requested total output on the third heating area is less than or equal to a maximum output power of the inner coil (Col. 14 lines 39-48 setting power of heating coils based on power to be consumed by the first heating coil).
Regarding claim 20, Yun and Takeshi teach the induction heating device of claim 16, and Yun teaches further comprising: a fourth working coil corresponding to a fourth heating area (Col. 18 lines 13-15 a third low power burner LB3 having a fifth heating coil L5, and a fourth low power burner LB4 having a sixth heating coil L6.); and a third power circuitry to selectively supply power to drive the fourth working coil (Fig 13. fifth rectifying unit (265)and fifth coil driving circuit (315) or sixth rectifying unit (266) and sixth coil driving circuit (316), connected to the second ac power supply unit), wherein, when another instruction is received to concurrently activate the third heating area and the fourth heating area, the controller further: manages the third power circuitry to supply power to the fourth coil to activate the fourth heating area (Col. 18 lines 10-17 fifth heating coil turning on the fifth coil driving circuit), and manages the first power circuitry to supply power to the inner coil and the second power circuitry to not supply power to the outer coil to activate the third heating area  (Col. 9 lines 25-35 cutting off power supply to coils not in use, Fig. 11 providing power to third coil and remaining power to the second coil, allows for remaining power to be 0A).

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Do (KR 20170075913).
Regarding claim 8 and 18, Yun teaches the induction heating device of claims 1 and 16, and Yun teaches wherein when another instruction is received to concurrently activate both the first heating area and the second heating area (Col. 12 lines 7-15 user selects the burner to be controlled, first and second burner selection), but is silent on the controller manages the first power circuitry and the second power circuitry such that an absolute value of a difference between a resonance frequency of the first working coil and a resonance frequency of the second working coil is outside of a reference range of values.
However Do teaches the controller manages the first power circuitry and the second power circuitry such that an absolute value of a difference between a resonance frequency of the first working coil and a resonance frequency of the second working coil ([0064] control unit 20, difference between resonance frequencies) is outside of a reference range of values ([0071] absolute value of difference between resonance frequency larger than lowest frequency in audible frequency range).
Yun, Takeshi, and Do are considered to be analogous to the claimed invention because they are in the same field of induction cooking devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun and Takeshi to incorporate the teachings of Do to calculate and compare the difference between resonance frequencies to determine whether interreference noise has occurred or not (Do [0064]).
Regarding claim 9 and 19, Yun and Takeshi teach the induction heating device of claim 1 and 16, and Yun teaches when the third heat area is to be active concurrently with at least one of the first heating area or the second heating area coil (Col. 12 lines 7-15 user selects the burner to be controlled, high power burner selection and first or second burner selection), but is silent on wherein the controller further manages the first power circuitry and the second power circuitry such that an absolute value of a difference between a resonance frequency of an active one of the first working coil or the second working coil and a resonance frequency of the inner coil is outside of a reference range of values.
However, Do teaches the controller further manages the first power circuitry and the second power circuitry such that an absolute value of a difference between a resonance frequency of an active one of the first working coil or the second working coil and a resonance frequency of the inner coil ([0064] control unit 20, difference between resonance frequencies) is outside of a reference range of values ([0071] absolute value of difference between resonance frequency larger than lowest frequency in audible frequency range).
Yun, Takeshi, and Do are considered to be analogous to the claimed invention because they are in the same field of induction cooking devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun and Takeshi to incorporate the teachings of Do to calculate and compare the difference between resonance frequencies to determine whether interreference noise has occurred or not (Do [0064]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yun and Takeshi in further view of Isogai (JP2006004846A) with citations made to attached machine translation.
Yun and Takeshi teach the induction heating device of claim 12, but are silent on wherein the smoothing circuit in one of the first power circuitry or the second power circuitry includes: an inductor provided in series with the respective switches and the respective capacitors in the one of the first power circuitry or the second power circuitry; and a capacitor provided in parallel to the respective switches and the respective capacitors in the one of the first power circuitry or the second power circuitry.
However, Isogai teaches the smoothing circuit in one of the first power circuitry or the second power circuitry includes: an inductor provided in series with the respective switches and the respective capacitors in the one of the first power circuitry or the second power circuitry; and a capacitor provided in parallel to the respective switches and the respective capacitors in the one of the first power circuitry or the second power circuitry ([0007] choke coil 103 and smoothing capacitor 104, Fig. 3).
Yun, Takeshi, and Isogai are considered to be analogous to the claimed invention because they are in the same field of induction cooking devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun and Takeshi to incorporate the teachings of Isogai to have the smoothing circuit include and inductor and capacitor to smooth voltages from the DC power supply before providing it to an inverter (Isogai [0048]).

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that the amendments to the claims are solely to improve clarity, without changing the scope of the claims, the amendments do go beyond improving clarity, and do change the scope.
In claim 1, it is not clear that the applicant intended to include “a plurality of third working coils” as the “s” in “coils” could have been typographical error. It is also not reasonable to suggest that “inputted through a user interface” is a clarity issue. The user interface was not previously claimed, nor was there any indication that the instructions would have been inputted by the user.
In claims 8, 10, and 20, changing “an instruction” to “another instruction” goes beyond clarity as additional instructions are being added to the limitations.
Regarding the applicant’s argument that Yun teaches away from the features of claim 1 related to “managing[ing] the first power circuitry to supply power to the inner coil and the second power circuitry to not supply power to the outer coil,” Yun does not explicitly teach that the inner coil being powered on with the outer coil not being powered on cannot occur rather it only states that all the coils are powered on at the same time, so Yun does not teach away from this limitation.
Regarding this limitation, Yun teaches “selectively cutting off the supply of a driving power supply supplied to heating coils by the coil driving circuit … and cutting off the supply of the driving power supply to heating coils in a burner not requiring operation.”  (Yun Col. 9 lines 25-35). Regarding the flow chart of Fig. 11, the power supply would be provided to S90, and any extra power would be supplied to the second heating coil at S110. This situation allows for no extra power to be found at S100, causing no power to be supplied to the second heating coil at S110, thereby cutting off the supply of driving power to coils not requiring operation. 
Regarding the applicant’s argument that Byeon is not citable as prior art, the argument is overcome by newly cited reference Isogai, necessitated by amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        4/8/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761